Citation Nr: 1444382	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  13-06 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an earlier effective date, prior to September 4, 2013, for special monthly pension based on a need for aid and attendance.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1952 to January 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2012 rating decision by the Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, which granted special monthly pension by reason of being housebound and denied special monthly pension based on the need for aid and attendance.  An interim, November 2013, rating decision granted special monthly pension based on the need for aid and attendance effective September 4, 2013.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the record is void of any treatment records for the period on appeal.  As the Veteran is diagnosed with significant disabilities (to include glaucoma, cataracts, knee disability, and stroke), and resides in an assisted living facility, there is likely to be treatment records relevant to his appeal.  As these records are relevant to the Veteran's treatment and functional abilities during this time, such records must be obtained and considered.  See 38 C.F.R. § 3.159.

Next, the Board finds that a retroactive opinion, based upon treatment records received, should be obtained to evaluate the Veteran's need for special monthly pension based on the need for aid and attendance.  See Chotta v. Peake, 22 Vet. App. 80 (2008). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to identify all providers of treatment and/or evaluation he has received during the pendency of the appeal (to specifically include the records of St. Columbans on the Lake), and to provide any authorizations necessary for VA to obtain all records of any such private treatment/evaluation.  Attempt to secure for the record copies of the complete treatment records from the sources identified.

2. Ascertain whether the Veteran receives treatment from a VAMC, and if so, obtain copies of all relevant VA treatment records for the period on appeal.  

3. After the above development is complete, obtain a retroactive VA opinion to determine whether the Veteran required special monthly pension based on the need for aid and attendance prior to September 4, 2013.  The entire record (to include newly obtained treatment records) must be reviewed by the examiner.  The examiner should address the following: 

At any time prior to September 4, 2013: 

a. Did the Veteran require the regular assistance of another person in activities of daily living, to include consideration of whether the Veteran is able to dress or undress himself, to keep himself ordinarily clean and presentable, to feed himself, or to attend to the wants of nature?  If so, why; 

b. Did the Veteran require the assistance of another in protecting himself from the ordinary hazards of daily living?  If so, why?; 

c. Was the Veteran permanently bedridden (confined to bed)?

Any opinions expressed by the examiner must be accompanied by a complete rationale.

4. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. GRAHAM 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


